        Case 1:19-cv-00266-DCN Document 72 Filed 07/23/21 Page 1 of 10




                         UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO


 SBP LLLP, an Idaho limited liability        Case No. 1:19-cv-00266-DCN
 limited partnership; JRS
 PROPERTIES III LP, an Idaho limited          MEMORANDUM DECISION AND
 partnership; and J.R. SIMPLOT                ORDER
 FOUNDATION, INC., an Idaho
 corporation,

                      Plaintiffs,
 v.

 HOFFMAN CONSTRUCTION
 COMPANY OF AMERICA, an
 Oregon corporation,

                       Defendant.

                                    I. INTRODUCTION

       Pending before the Court is Plaintiffs’ Motion to Quash a Trial Subpoena of their

counsel Wayne Meuleman. Dkt. 65. Having reviewed the record and briefs, the Court finds

that the facts and legal arguments are adequately presented. Accordingly, in the interest of

avoiding further delay, and because the Court finds that the decisional process would not

be significantly aided by oral argument, the Court will decide the motion without oral

argument. Dist. Idaho Loc. Civ. R. 7.1(d)(1)(B); see also Fed. R. Civ. P. 78(b). For the

reasons set forth below, the Court GRANTS the motion.

                                    II. BACKGROUND

       This case involves three related construction contracts between Hoffman

Construction Company of America (“Hoffman”) and the various Plaintiffs and a



MEMORANDUM DECISION AND ORDER - 1
        Case 1:19-cv-00266-DCN Document 72 Filed 07/23/21 Page 2 of 10




determination of whether those contracts included a provision to arbitrate disputes arising

from them. In short, from 2009 to 2012, Hoffman entered into three separate contracts with

the various Plaintiffs to demolish and construct certain improvements on real property

located in Ada County. All three written contracts were based, in part, on an American

Institute of Architects standard form document A201-1997. However, the three contracts

also specifically expressed that incorporation of that document was only as modified by

the parties.

       The case proceeded through the regular stages of litigation. The Court denied

Hoffman’s Motion to Dismiss, or in other words its attempt to compel arbitration, finding

that “there are factual disputes as to whether the parties agreed to arbitrate.” Dkt. 26, at 1.

The Court later denied Hoffman’s Motion for Summary Judgment because the contracts

have a facial ambiguity as to the incorporation of an arbitration agreement and a question

of material fact remains as to whether the parties intended to incorporate an arbitration

agreement in the contracts. Dkt. 58, at 9. After working through the stages of litigation, the

Court set a bench trial to begin on July 28, 2021, to determine whether the contracts include

an arbitration agreement. Dkt. 59.

       In preparation for trial, Hoffman served a subpoena on Wayne Meuleman, one of

Plaintiffs’ attorneys, to appear and testify at trial. While Meuleman was somewhat involved

in negotiating the contracts and the issue of arbitration with Hoffman, the lead negotiators

were John MacDonald and Cade Lawrence. Meuleman currently serves as co-litigation and

trial counsel for Plaintiffs. See Dkt. 65-1, at 3–4.




MEMORANDUM DECISION AND ORDER - 2
        Case 1:19-cv-00266-DCN Document 72 Filed 07/23/21 Page 3 of 10




       After Meuleman received the subpoena, Plaintiffs filed a motion to quash the

subpoena on the grounds that “Hoffman cannot prove that information sought from

Meuleman’s testimony (1) cannot be obtained by other means; (2) is relevant and is not

protected by privilege or the work-product doctrine; and (3) is crucial to preparation of its

case.” Id. at 2. Plaintiffs also contend that “Meuleman’s testimony would require disclosure

of privileged information and subject Meuleman and [Plaintiffs] to undue burden.” Id.

Defendant Hoffman Construction Company of America (“Hoffman”) opposes the motion.

Dkt. 68. Plaintiffs support their same arguments with their Reply. Dkt. 71.

                                III. LEGAL STANDARD

       Subpoenas are an essential part of the civil discovery process as they are an avenue

to obtain evidence from uncooperative nonparties. Under Federal Rule of Civil Procedure

45, there are three types of subpoenas: (1) a subpoena ad testificandum, which commands

a person to appear and give testimony; (2) a subpoena duces tecum, which commands the

recipient to produce and permit inspection, copying, testing, or sampling of specific

documents, things, or electronically stored information; and (3) a subpoena to permit an

inspection of other property within the recipient’s custody or control. Fed. R. Civ. P.

45(a)(1)(B)–(D). All three of these subpoenas are valuable tools.

       However, the value and applicability of subpoenas have their limits. The burden

placed on third parties is often much greater than the value of any production. That is why

it is the policy of this Court not “to burden third parties [with subpoenas] unless absolutely

necessary.” Nelson-Ricks Cheese Co. v. Lakeview Cheese Co., No. 4:16-CV-00427-DCN,




MEMORANDUM DECISION AND ORDER - 3
        Case 1:19-cv-00266-DCN Document 72 Filed 07/23/21 Page 4 of 10




2017 WL 4839375, at *3 (D. Idaho Oct. 26, 2017). Under appropriate circumstances, a

subpoena recipient may move to quash or modify the subpoena.

       A district court’s factual findings underlying discovery rulings are reviewed for

clear error, and their ultimate decision on whether to quash a subpoena is typically a matter

of discretion. Mattel, Inc. v. Walking Mountain Prods., 353 F.3d 792, 813 (9th Cir. 2003).

In certain circumstances, however, Federal Rule of Civil Procedure 45 requires a court to

quash or modify a subpoena. A court must quash or modify a subpoena, on timely motion,

where the subpoena “(i) fails to allow a reasonable time to comply; (ii) requires a person

to comply beyond the geographical limits specified in Rule 45(c); (iii) requires disclosure

of privileged or other protected matter, if no exception or waiver applies; or (iv) subjects a

person to undue burden.” Fed. R. Civ. P. 45(d)(3)(A)(i)–(iv). It is up to the court to consider

the specific facts and circumstances surrounding the issues in making a sound and just

determination.

                                     IV. DISCUSSION

       Here, Hoffman’s subpoena ad testificandum of Meuleman and Plaintiffs’ Motion to

Quash that subpoena are at issue. The parties have raised three issues through their briefing:

(1) whether the subpoena requires disclosure of matters within the attorney-client privilege,

(2) whether the subpoena imposes an undue burden, and (3) whether Hoffman has met the

three-element test set forth in Shelton v. American Motors Corp., 805 F.2d 1323 (8th Cir.

1986). While the Court is satisfied by Hoffman’s representations that it does not intend to

delve into matters within the attorney-client privilege at the trial, the Court must grant the




MEMORANDUM DECISION AND ORDER - 4
        Case 1:19-cv-00266-DCN Document 72 Filed 07/23/21 Page 5 of 10




motion because the subpoena imposes an undue burden. And, even if it did not, the Court

would exercise its discretion to grant the motion because Hoffman cannot satisfy the

demands of the Shelton test. The Court addresses the undue burden and Shelton elements

below. In short, Meuleman need not testify at trial.

   A. Privileged Information

       Courts must quash or modify a subpoena that “requires disclosure of privileged or

other protected matter, if no exception or waiver applies.” Fed. R. Civ. P. 45(d)(3)(A)(iii).

In general, “[a] person withholding subpoenaed information under a claim that it is

privileged or subject to protection as trial-preparation material must: (i) expressly make the

claim; and (ii) describe the nature of the withheld documents, communications, or tangible

things in a manner that, without revealing information itself privileged or protected, will

enable the parties to assess the claim.” Fed. R. Civ. P. 45(e)(2). “A party claiming the

privilege must identify specific communications and the grounds supporting the privilege

as to each piece of evidence over which privilege is asserted. . . . Blanketed assertions are

extremely disfavored.” United States v. Martin, 278 F.3d 988, 1000 (9th Cir. 2002)

(cleaned up).

       Here, Plaintiffs have not carried their burden of showing how the information sought

is privileged for several reasons. To begin, Plaintiffs have neither identified the

communications nor showed with sufficient clarity why the communications are

privileged. Instead, Plaintiffs have done precisely what is disfavored by the Ninth Circuit:

they have essentially made a blanket assertion of attorney-client privilege. Next, Hoffman




MEMORANDUM DECISION AND ORDER - 5
        Case 1:19-cv-00266-DCN Document 72 Filed 07/23/21 Page 6 of 10




has persuasively pointed out that the communications it seeks through Meuleman’s

testimony is not privileged because they were made to third parties during the contract

negotiations. Lastly, Hoffman represents that its questions to Meuleman are not related to

protected communications, but rather what his emails and contract drafts meant. In sum,

the Court cannot quash the subpoena on the basis that it seeks disclosure of privileged

information.

   B. Undue Burden

       Nevertheless, the subpoena at issue does impose an undue burden. A court must

quash or modify a subpoena that “subjects a person to undue burden.” Fed. R. Civ. P.

45(d)(3)(A)(iv). Typically, the burden in question involves the time, resources, and

expense that would be incurred to comply with the subpoena’s demands. But courts

recognize that subpoenas can impose other types of burdens, like invading the recipient’s

privacy or confidentiality interests, and will consider those non-economic burdens as well

when they are implicated. The analysis involves balancing the burdens imposed against the

interest in disclosure of evidence. Mount Hope Church v. Bash Back!, 705 F.3d 418, 427

(9th Cir. 2012).

       Here, the burdens imposed on Meuleman in testifying are undue and greatly

outweigh the slight interest in his testimony. Several other sources are available to give the

information that Meuleman would give. Specifically, John MacDonald and Cade Lawrence

were the parties’ lead negotiators and can testify as to the negotiations and the parties’

intent regarding arbitration. Plus, Plaintiffs have represented, and will be held to their




MEMORANDUM DECISION AND ORDER - 6
         Case 1:19-cv-00266-DCN Document 72 Filed 07/23/21 Page 7 of 10




representation, that Scott Simplot, one of the contract signatories, will be available as a

witness. Thus, requiring Meuleman to testify would impose an unnecessary burden.

Nelson-Ricks Cheese Co., 2017 WL 4839375, at *3; Pegatron Tech. Serv., Inc. v. Zurich

Am. Ins. Co., 377 F. Supp. 3d 1197, 1203 (D. Or. 2019) (“Courts are particularly reluctant

to require a nonparty to provide discovery that can be produced by a party.” (citing Dart

Indus. Co. v. Westwood Chem. Co., 649 F.2d 646, 649 (9th Cir. 1980))).

       Many of the typical burdens of trial counsel having to testify are present. Requiring

Meuleman to testify as a witness would also impose the potential burden of disqualifying

him from representing Plaintiffs as well as potentially other matters. And, relatedly, it

would chill speech between Meuleman and Plaintiffs, particularly where the intent behind

the contracts is a major issue for trial. This would cause a burden on both him and Plaintiffs.

       On the other hand, Meuleman’s testimony has negligible value because, again, it

can be derived from other sources. Accordingly, the Court concludes that the subpoena

subjects Meuleman and Plaintiffs to undue burden and, therefore, the Court must quash it.1

    C. Shelton Elements

       Even assuming for sake of argument there were no undue burden, the Court would

still quash the subpoena because Hoffman has not carried its burden of establishing the

Shelton elements. Where a person is moving to quash a subpoena seeking to force opposing

counsel to be deposed or testify, as is the case here, Shelton’s three-element test applies.

That is, the party seeking to take the deposition or testimony must show that “(1) no other


1
 Of course, the Court could modify the subpoena instead of quashing it, but Hoffman has not proposed any
modifications for the Court to consider in the alternative.



MEMORANDUM DECISION AND ORDER - 7
        Case 1:19-cv-00266-DCN Document 72 Filed 07/23/21 Page 8 of 10




means exist to obtain the information . . . ; (2) the information sought is relevant and

nonprivileged; and (3) the information is crucial to the preparation of the case.” 805 F.2d

at 1327. This test exists because “the practice of forcing trial counsel to testify as a witness

. . . has long been discouraged and recognized as disrupting the adversarial nature of [the]

judicial system.” Id. (citing Hickman v. Taylor, 329 U.S. 495, 513, (1947)). “It also adds

to the already burdensome time and costs of litigation” and “detracts from the quality of

client representation” by imposing a chilling effect on truthful communications between

attorney and client. Id.

       While Hoffman does not go so far as to say explicitly that this Court should not

apply the Shelton test, Hoffman implies as much by asserting that Shelton is not binding

authority and Melaleuca—an order from this Court cited by both sides—is inapposite to

this situation. See Dkt. 68, at 4–5. Hoffman is correct that the Ninth Circuit has not adopted

the Shelton test, but it nevertheless applies to the scenario at hand.

       Indeed, on various occasions, this Court has applied the Shelton test, concluding

that its rationale is sound and that the elements outlined therein both have and have not

been established. E.g., Melaleuca, Inc. v. Bartholomew, No. 4:12-cv-00216-BLW, 2012

WL 3544738, at *1–2 (D. Idaho Aug. 16, 2012) (“[T]he Shelton test and its reasoning are

sound.”); compare Stevens v. BYU – Idaho, No. 4:16-CV-530-BLW, 2020 WL 2841775,

at *2–3 (D. Idaho June 1, 2020) (“BYU-I has established each of the Shelton factors.”),

with Cryer v. Idaho Dep’t of Labor, No. 1:16-cv-00526-BLW, 2018 WL 1474059, at *2

(D. Idaho Mar. 26, 2018) (concluding that the plaintiff failed to “demonstrate that the




MEMORANDUM DECISION AND ORDER - 8
        Case 1:19-cv-00266-DCN Document 72 Filed 07/23/21 Page 9 of 10




information he seeks is relevant and crucial to the preparation of the litigation, and that

deposing counsel is the only means by which he” could obtain the information).

       Several federal circuit courts have adopted and employed the Shelton test as well.

Nationwide Mut. Ins. Co. v. Home Ins. Co., 278 F.3d 621, 628 (6th Cir. 2002); Thiessen v.

General Electric Capital Corp., 267 F.3d 1095, 1112 n.15 (10th Cir. 2001); Nguyen v.

Excel Corp., 197 F.3d 200, 209 (5th Cir. 1999) (assuming the applicability of the Shelton

test and applying it). But see In re Subpoena Issued to Dennis Friedman, 350 F.3d 65, 71

(2d Cir. 2003) (criticizing the Shelton test as overly rigid).

       And numerous Ninth Circuit courts—a majority of them when this Court is

included—have endorsed the Shelton test. Shaughnessy v. LVNV Funding, LLC, No. 20-

CV-1809-DMS-WVG, 2021 WL 1238876, at *2 (S.D. Cal. Apr. 2, 2021); Silver v. BA

Sports Nutrition, LLC, 2020 WL 6342939, at *2 (N.D. Cal. Oct. 29, 2020); Monster Energy

Co. v. Vital Pharm., Inc., No. 518CV01882JGBSHKX, 2020 WL 2405295, at *9 (C.D.

Cal. Mar. 10, 2020); Hanover Ins. Co. v. Terra S. Corp., No. 218CV00675KJDEJY, 2019

WL 5963986, at *3 (D. Nev. Nov. 12, 2019); Broyles v. Convergent Outsourcing, Inc., No.

C16-775-RAJ, 2017 WL 2256773, at *2 (W.D. Wash. May 23, 2017); O’neal v. Century

Ins. Co., No. 13-00058 ACK-RLP, 2015 WL 12697659, at *2 (D. Haw. July 9, 2015);

Redding v. Prosight Specialty Mgmt. Co., No. CR 12-98-H-CCL, 2014 WL 12783297, at

*2 (D. Mont. Feb. 3, 2014).

       Accordingly, to the extent Hoffman believes that the Court should not apply the

Shelton test, Hoffman is incorrect. This Court and many others have applied it in this




MEMORANDUM DECISION AND ORDER - 9
        Case 1:19-cv-00266-DCN Document 72 Filed 07/23/21 Page 10 of 10




situation, and the rationale of the Shelton test is directly at issue. Hoffman has not satisfied

the first or third element of the Shelton test. As explained, other means exist to obtain the

information Hoffman seeks. And, at this juncture, Meuleman’s testimony is not crucial to

Hoffman’s case. Either ground, provides a basis for the Court to quash the subpoena.

                                     V. CONCLUSION

       For the foregoing reasons, Meuleman need not testify at the trial. The subpoena is

quashed. The Court must do so because it imposes an undue burden on Meuleman and

Plaintiffs. The Court also exercises its discretion to quash the subpoena because Hoffman

has not satisfied the Shelton test. This ruling is without prejudice, however, because it is

conceivable that Meuleman’s testimony could become necessary at the trial. For example,

one of the other witnesses may not be able to answer something that Meuleman did as part

of the negotiations such as what he meant in one of the emails, which states that “[a]ll is

acceptable” regarding the proposed changes. Thus, depending on how the testimony

unfolds, Hoffman may be allowed to move to compel Meuleman to testify at trial.

                                         VI. ORDER

IT IS HEREBY ORDERED:

   1. Plaintiffs’ Motion to Quash a Trial Subpoena of Wayne Meuleman (Dkt. 65) is

       GRANTED.

                                                   DATED: July 23, 2021


                                                   _________________________
                                                   David C. Nye
                                                   Chief U.S. District Court Judge


MEMORANDUM DECISION AND ORDER - 10
